DETAILED ACTION
Amended claims filed 27 July 2020 have been entered.

Allowable Subject Matter
Claims 1-4, 8-14, 18-22 and 24-25 allowed.
The nearest prior art is Claeys (US 2004/0195447).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “a turbine comprising a first nozzle that receives a bleed air flow from an aircraft turbine engine and a second nozzle that receives a fresh air flow...wherein the bleed air flow enters the first nozzle of the turbine and the fresh air flow enters the second nozzle of the turbine after the fresh air flow leaves the compressor, wherein the fresh air flow is mixed with the bleed air flow to create a mixed airflow that exits the turbine and enters the aircraft cabin.“ These limitations which claim structure that mixes fresh air flow and bleed air flow after fresh air flow leaves the compressor before entering the aircraft cabin make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746